PETERS, J.
The issues made in this record do not involve any question of constitutional power to make the exemption in controversy. Nor do they present any question which puts the policy of exemption laws upon trial. If they did, it seems to me that it would not be difficult to show that in a great republican and agricultural nation, as this is, it is of the utmost importance to the stability and prosperity of the State, that all its citizens, in whom its sovereignty is vested, shall have homes, and the means of support for their families and the education of their children. In such an inquiry, it is to be presumed that a people well educated and diligently instructed in Christian morals, if they are provided with homes and the means of cultivating their farms, will always pay their debts, if indeed such a people do not soon cease to be a debt-owing community altogether. In this country, the people represent the nobility of other nations. And there is no nation of any importance in history, that has deprived its nobility of their homes and the means of a comfortable support, in order to secure the payment of their debts. An English lord or prince would regard it as an assault upon the constitution of their country, to attempt to render his home and the means of his support subject to the payment of his debts. This exemption on their behalf they laud as the safeguard of the state. Why should it be less so here ? The principle in the one case is equally good in the other. It is this : the citizen in whom the sovereignty is vested should be placed in a situation to raise him above the hindrances and the temptations of poverty. In the system from which ours is, in great measure derived, the people are ranged into two classes: the prince in the one, and the subject in the other. Our system makes all princes, and all are alike entitled to the exemptions to which princes may claim to be entitled. A home, and the means to make it useful, and some degree of intelligence, are elementary necessities of the governing classes. With us, all belong to this class. — Deck Indep.
The courts, having no legislative powers here, have simply copied so much of the English commercial system *24as they have deemed suitable to our institutions; and the common law of the prince and his agricultural exemptions are altogether left out. This is now corrected by the legislature. And it is the duty of the courts to see that this correction has not been made in vain. No opposition to this correction can stay it from the accomplishment, sooner or later, of the high purpose for which it is designed. We have bidden farewell to the age when the interests of hucksters, and peddlers, and money-changers can subject to their uses the liberty, the home and independence of the citizen and prince.
The courts must execute the laws. In this State, their officers are solemnly sworn “honestly and faithfully to support and defend the constitution and laws of the United States, the union of the States, and the constitution and laws of Alabama.” — Const. Ala. 1867, Art. XY. It scarcely needs an argument to show that to “ support ” a law means to enforce it, and to prevent any failure of the purpose for which the legislative authority brought it into being. If a law is permitted to fail of its purpose, it is rendered of no effect. Then it can not be said to be supported.
Among the duties courts have to perform, it is said, with them, that there is no right without a remedy. Ubi jus, ibi remedium. — Co. Litt. 197; 1 Term R. 512; 3 Bouv. Inst. n. 2411. And where the court may rightfully deal with the subject of controversy and the parties, and there is a right to be investigated, and the law has not prescribed a rule of practice, it is competent for the court to prescribe its own practice. Hence it is said, “ the practice of the court is the law of the court.” Gursus curiae est lex curice. Broom Max. 126. Besides, the court “ may amend and control its process and orders so as to make them conformable to law and justice.” — Rev. Code, § 638, cl. 6.
Property which the “ constitution and laws ” of the State exempt for the use of the debtor and his family can not be said to be liable to seizure for the payment of his debts. And the creditor who contracts with a debtor knows, at the time of the contract, that the exempt property is freed from all liability for payment of any save certain specified *25debts. He can not, therefore, complain, as he acted with his eyes open to such a condition. It is a risk that the creditor is willing to encounter, and if it brings harm upon him, it .is his own fault. The law itself prejudiceth no man.
Here there can be no doubt of the appellee’s right. The proofs show that he is a resident of this State, and the head of a family. The language of the constitution fixing the exemption is as follows: “ The personal property of any resident of this State to the value of one thousand dollars, to be selected by such resident, shall be exempted from sale' on execution, or other final process of any court, issued for the collection of any debt contracted after the adoption of this constitution.” — Const. Ala. 1867, Art. XIY, § 1. In addition to this, there is a similar provision in the Eevised Code, which exempts pne thpusand dollars worth of personal property. — Rev. Code, § 2884. This exemption is said-to be “.a valuable legal right,” and the laws for its support and protection have always been liberally construed. — Ross v. Hannah, 18 Ala. 125, 127; Favers v. Glass, 22 Ala. 621, 624; Watson et al. v. Simpson, 5 Ala. 233; Noland v. Wickham, 9 Ala. 169; Salee v. Waters, 17 Ala: 482; Cook v. Baine, 37 Ala. 350. It is the duty of the court, then, to support and enforce this law until it is repealed. — Adm’r of Brewer v. Granger et al., in MS.; Ray v. Adams, 45 Ala. 168.
This proceeding is analogous to that of several parties claiming the same fund in different rights, as upon a motion or cross bill, where the subject matter of the controversy and all the parties are within the jurisdiction of the court. No injustice can be done by such a practice. All the parties can be heard, and in the manner appointed by law :• by a public trial before the court and jury. This is all that the law secures, and all that justice requires.— Const. Ala. 1867, Art. I, §§ 15, 13; 20 Ala, 140, 214. There is no authority given bylaw to the officer who makes the collection of the money in controversy to allow the exemption. But he can bring the money into court on the *26return of the process under authority of which it has been levied, and leave the court to dispose of it as the law directs. This is the mandate of the writ. — Rev. Code, § 2837. Undoubtedly, money collected on a fieri facias is personal property. — Rev. Code, § 2, cl. 3; 2 Tidd Pr. 1003. And in this case, it is the personal property of the defendant in the attachment suit, seized under final process of a court, issued for the collection of a debt. — Const. Ala. 1867, Art. XIY, § 1. The owner could not interpose his claim sooner, because there was no one authorized to hear it. And the motion interposing the claim has been made in this instance before the property claimed has passed from the control of the court, while the proceedings were yet in fieri. This is early enough.— Watson et al. v. Simpson, 5 Ala. 233, supra; Simpson v. Simpson, 30 Ala. 225. In such a case as this, the claim may be made upon motion to the court, by analogy to cases of a similar character. The same reasons make the same practice. (Est boni judicis ampliare jurisdictionem. Gilb.) — Rutledge's Adm’r v. Townsend, Crane & Co., 38 Ala. 706; Langdon v. Raiford, 20 Ala. 532; 3 Chitt. Pr, 570, 571; Jones v. Hutchinson, 43 Ala. 721. Besides, the appellant in this court, who was the defendant in the motion in the court below, submitted to the jurisdiction without objection, pleaded and went to trial before a jury. He can not now repudiate his acts in the court below. This proceeding is analogous to an agreed case, leaving certain of the facts to the jury. In such a case, defendant below is bound by the verdict, if the law is against him. — Dane Abr. c. 137, Art. 4,§ 7 ; 8 Sergt. 6 R. 529. And I think there is no doubt that the law is with the appellee, and that the verdict and judgment are correct as rendered in the court below, except as to the order to pay the money to appellee’s attorneys, which is here arrested.
Therefore, let the judgment of the court below, as corrected, be affirmed.